DETAILED ACTION
Claims 24-41 are pending.  Claims 1-23 are cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119(e) to U.S. Provisional Patent Application No. 62/217,452, filed Sept. 11, 2015.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by William E. Hunter (Reg. No. 47,671) on April 1, 2021.
The application has been amended as follows:
TitleMULTI-TOOL ADDITIVE MANUFACTURING SYSTEM WITH SEAM LOCATIONS DETERMINED BY PRINT TIME

Listing of Claims:

(Canceled)
24.	(Amended) A computer-implemented method, comprising:	receiving a three-dimensional model of an object;	slicing the three dimensional model of the object into a series of layers;	determining one or more separation starting points, wherein each of the one or more separation starting points is a location of two adjoining portions of the three dimensional model that are to be manufactured by respectively assigned ones of two or more additive manufacturing robots configured to move independently in a shared build volume;	determining an offset for each of the one or more separation starting points in each layer of the series of layers based on a threshold acceptable print time, wherein each offset in a layer determines a seam location in the layer that is different from a seam location in at least one adjacent layer in the series of layers, and seam offsets determined for the series of layers increase an estimated print time, for manufacturing of the series of layers by the two or more additive manufacturing robots, to no more than the threshold acceptable print time;	generating toolpath information for manufacturing the object based on the seam offsets determined for the series of layers, wherein, for each of the one or more separation starting points and for each layer in the series of layers, the toolpath information includes data defining tool paths that are a specified distance apart at the seam location in the layer such that the adjoining portions bond at an edge within the layer; and	providing the generated toolpath information to the two or more additive manufacturing robots for use in manufacturing the object in the shared build volume.

26.	(Previously Presented) The computer-implemented method of claim 25, wherein calculating the one or more separation starting points comprises calculating the one or more separation starting points based on a number of layers in the series layers, a thickness of each layer in the series of layers, and a print speed of the two or more additive manufacturing robots.
27.	(Previously Presented) The computer-implemented method of claim 25, wherein calculating the one or more separation starting points comprises dividing the series of layers into respective portions, with each layer in the series of layers including some of each of the respective portions, the dividing being in accordance with separate regions of the shared build volume that are accessible by the two or more additive manufacturing robots, an exclusion zone for each of the two or more additive manufacturing robots when assigned to a job zone within the separate regions of the shared build volume, and coordination of timing of inter-region transitions and manufacturing of the object in job zones by the two or more additive manufacturing robots.
28.	(Previously Presented) The computer-implemented method of claim 27, wherein generating the toolpath information for manufacturing the object comprises generating outer perimeters, including an outer perimeter in each of the layers, to form an outer shell of the series of layers.

to no more than the threshold acceptable print time;	generating toolpath information for manufacturing the object based on the seam offsets determined for the series of layers, wherein, for each of the one or more separation starting points and for each layer in the series of layers, the toolpath information includes data defining tool paths that are a specified distance apart at the seam location in the layer such that the adjoining portions bond at an edge within the layer; and	providing the generated toolpath information to the two or more additive manufacturing robots for use in manufacturing the object in the shared build volume.

32.	(Previously Presented) The non-transitory computer-readable medium of claim 31, wherein calculating the one or more separation starting points comprises calculating the one or more separation starting points based on a number of layers in the series layers, a thickness of each layer in the series of layers, and a print speed of the two or more additive manufacturing robots.
33.	(Previously Presented) The non-transitory computer-readable medium of claim 31, wherein calculating the one or more separation starting points comprises dividing the series of layers into respective portions, with each layer in the series of layers including some of each of the respective portions, the dividing being in accordance with separate regions of the shared build volume that are accessible by the two or more additive manufacturing robots, an exclusion zone for each of the two or more additive manufacturing robots when assigned to a job zone within the separate regions of the shared build volume, and coordination of timing of inter-region transitions and manufacturing of the object in job zones by the two or more additive manufacturing robots.

35.	(Previously Presented) The non-transitory computer-readable medium of claim 34, wherein at least a first of the two or more additive manufacturing robots is moveable to a park position that is outside of the shared build volume, and at least a second of the two or more additive manufacturing robots has full access to the shared build volume, for printing the outer perimeters of the outer shell, when the at least the first of the two or more additive manufacturing robots is in the park position.
to no more than the threshold acceptable print time,		generate toolpath information for manufacturing the object based on the seam offsets determined for the series of layers, wherein, for each of the one or more separation starting points and for each layer in the series of layers, the toolpath information includes data defining tool paths that are a specified distance apart at the seam location in the layer such that the 
37.	(Previously Presented) The system of claim 36, wherein the one or more computers are programmed to determine the one or more separation starting points by calculating the one or more separation starting points using workload balancing information determined for the three dimensional model of the object and apportioning overall workload among the two or more additive manufacturing robots to minimize the estimated print time.
38.	(Previously Presented)  The system of claim 37, wherein calculating the one or more separation starting points comprises calculating the one or more separation starting points based on a number of layers in the series layers, a thickness of each layer in the series of layers, and a print speed of the two or more additive manufacturing robots.
39.	(Previously Presented)  The system of claim 37, wherein calculating the one or more separation starting points comprises dividing the series of layers into respective portions, with each layer in the series of layers including some of each of the respective portions, the dividing being in accordance with separate regions of the shared build volume that are accessible by the two or more additive manufacturing robots, an exclusion zone for each of the two or more additive manufacturing robots when assigned to a job zone within the separate regions of the shared build volume, and coordination of timing of inter-region transitions and manufacturing of the object in job zones by the two or more additive manufacturing robots.

41.	(Previously Presented) The system of claim 40, wherein at least a first of the two or more additive manufacturing robots is moveable to a park position that is outside of the shared build volume, and at least a second of the two or more additive manufacturing robots has full access to the shared build volume, for printing the outer perimeters of the outer shell, when the at least the first of the two or more additive manufacturing robots is in the park position.
REASONS FOR ALLOWANCE
Claims 24-41 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Hopkins et al. U.S. Patent Publication No. 20140291893 teaches a computer-implemented method for producing an object by slicing the three dimensional model of the object into a plurality of layers, assigning the two or more portions of each of the first and second layers to two or more additive manufacturing robots and determining one or more seams of the object, Nagahari et al. U.S. Patent Publication No. 20180117833 teaches method for producing a 3D object by slicing the three dimensional model of the object into a plurality of layers and that boundaries are displaced by an offset, Hollander U.S. Patent No. 10,073,434 teaches that additive manufacturing robots are configured to move independently and without interference, Sayers et al. U.S. Patent Publication No. 20050280184 teaches determining that layer seams do not overlap and generating portions for layers based on a location of the one or more seams and 
None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented method, comprising:
	receiving a three-dimensional model of an object;
	slicing the three dimensional model of the object into a series of layers;
	determining one or more separation starting points, wherein each of the one or more separation starting points is a location of two adjoining portions of the three dimensional model that are to be manufactured by respectively assigned ones of two or more additive manufacturing robots configured to move independently in a shared build volume;
	determining an offset for each of the one or more separation starting points in each layer of the series of layers based on a threshold acceptable print time, wherein each offset in a layer determines a seam location in the layer that is different from a seam location in at least one adjacent layer in the series of layers, and seam offsets determined for the series of layers increase an estimated print time, for manufacturing of the series of layers by the two or more additive manufacturing robots, to no more than the threshold acceptable print time;
	generating toolpath information for manufacturing the object based on the seam offsets determined for the series of layers, wherein, for each of the one or more separation starting points and for each layer in the series of layers, the toolpath information includes data defining tool paths that are a specified distance apart at the seam location in the layer such that the adjoining portions bond at an edge within the layer; and

The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119